*397OPINION
Littleton, Judge,
delivered the opinion:
The claim presented in this action is in no respect distinguishable from the decision of this court in Byrnes v. United States, 70 C. Cls. 261, in which we held that Congress used the word “ children ” without qualification or limitation, with full knowledge of the fact that the courts construed the word, when so used in other statutes, to include adopted children the same as natural children, and that the plaintiff was entitled to recover.
The evidence in this case fully sustains the contention of a full and valid adoption and that the adopted child was a dependent within the meaning of the statute. Plaintiff is therefore entitled to recover $917.60, for which judgment will be entered. It is so ordered.
Whaley, Judge; Williams, Judge; Green, Judge; and Booth, Chief Justice, concur.